DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 recites the limitation "half value" in lines 3 of claim 4 and line 11 of claim 6 .  There is insufficient antecedent basis for this limitation in the claim. Is the ‘half value’ the half of a peak value of a brightness of light emitted from one of the plurality of light emitting elements incident on the incident surface?
Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 was amended to cancel ‘any of claims 1 to 3’ and apparently to added ‘claim 1’, making it depend from claim 1 only. However, Applicant underlined and struck through the added text, making claim 4 an orphan claim and not a proper independent claim. Examiner interprets the amendment as “4. (Currently Amended) The backlight device according to claim 1”.  Applicant may cancel the claim(s), amend the claim(s) to place the 

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closest prior art of record appears below.
Ogura et al. (US20160091760A1) discloses a "backlight device having a substrate, a plurality of light-emitting elements positioned on the outer surface of the substrate, an incident surface positioned so as to face the outer surface of the substrate, and an emitting surface positioned on the side opposite the incident surface, the backlight device furthermore having a diffusion plate that diffuses the light incident on the incident surface from the plurality of light-emitting elements and emits the light from the emitting surface, and a frame member that defines a light-emitting region in which the plurality of light-emitting elements are positioned."
Hoshi et al. (JP2008282744A) discloses a "backlight device having a substrate, a plurality of light-emitting elements positioned on the outer surface of the substrate, an incident surface positioned so as to face the outer surface of the substrate, and an emitting surface positioned on the side opposite the incident surface, the backlight device furthermore having a diffusion 
Kuromizu (US20120169945A1) discloses a "backlight device characterized by: having an incident surface positioned so as to face the outer surface of the substrate, and an emitting surface positioned on the side opposite the incident surface, and furthermore having a diffusion plate that diffuses the light incident on the incident surface from the plurality of light emitting elements and emits the light from the emitting surface, and a frame member that defines a light-emitting region in which the plurality of light-emitting elements are positioned; and being such that all of the plurality of light emitting elements positioned in the light-emitting region draw a half-value region in which light having brightness of no less than half the peak value of the brightness of the light emitted from the light-emitting elements is incident on the incident surface."
However, none of the documents indicates that: "all of the plurality of light emitting elements disposed on the light emitting region are disposed so that an overlapping ratio is 20% or less, the overlapping ratio is a ratio of an area of an overlapping region to the area of the half value region defined around the one of the light emitting elements, and the overlapping region is a region overlapping the half value region defined around the one of the light emitting elements and a half value region defined around another one of the light emitting elements adjacent to the one of the light emitting elements" as recited in claim 1; and "all of the plurality of light emitting elements are disposed so that a ratio less than the half value is 20% or less, the ratio less than the half value is a ratio of an area of the region less than the half value to an area 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Britt D Hanley/             Primary Examiner, Art Unit 2875